                       Case 3:19-cr-04120-KC Document 1 Filed 12/09/19 Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint



                                     UNITED STATES DISTRICT COURT
                                                                    forthe
                                                           Western District of Texas

                  United States of America
                               v.
                                                                           )
                                                                           )
                                                                                                                         ..'..',
                                                                                                                                            //
                                                                           )     CaseNo.3Ic_(YVj-9
                      Federico QUEJ-Li
                                                                          )
                           Defendant(s)


                                                           CRIMINAL COMPLAINT

         the complainant in this case, state that the following is true to the best of my knowledge and belief.
          I,

On or about the date(s) of              11/29/2019                  in the county of            El Paso                            in the
       Western         District of                 Texas            ,   the defendant(s) violated:

               Code Section                                                     Offense Description
Title 18 U.S.0 § 1001 (a)(2)                        Knowingly and Intentionally make any false, fictitious or fraudulent
                                                    statements or representations.
Title 18 U.S.C. § 371                               Conspiracy to defraud the United States.




         This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT




               Continued on the attached sheet.



                                                                                                     Co   lainant'   gnature

                                                                                         PATRIK D. PINON, HSI Special Agent
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date
                                                                                            ce'ssignature
City and state:                           El   Paso, Texas                            ANNE T. BERTON U.S. Magistrate Judge
                                                                                                Printed name and title
             Case 3:19-cr-04120-KC Document 1 Filed 12/09/19 Page 2 of 2




                                            AFFIDAVIT

         On or about November 29, 2019, Guatemalan citizens Federico QUEJ-Li and a female
juvenile known as H.G.P.Q., were encountered by United States Border Patrol Agents after
entering the United States near El Paso, Texas. The location at which the two entered the United
 States has not been designated as an official port of entry by an Immigration Officer of the United
 States. QUEJ-Li and H.G.P.Q. presented themselves as a family unit using Guatemalan
identification Registro Nacional de las Personas (RENAP) documents as proof.

        QUEJ-Li was served with his Miranda Rights, Consent to Collect DNA for purposes of
establishing parental relationship, Title 18 United States Code Section 1001, and Consent to
Search an Electronic Device forms in the Spanish language. A DNA test conducted by Homeland
Security Investigations (HSI) Special Agents (SA5) revealed that parent/child relationship was
negative with a probability of 0.00%.

        During an HSI-led interview with QUEJ-Li and H.G.P.Q., QUEJ-Li claimed he and
H.G.P.Q. left Guatemala approximately fifteen (15) days prior to November 29, 2019, having
traveled by bus through major Mexican cities until arriving in Ciudad Juarez, Mexico. QUEJ-Li
said he and H.G.P.Q.'s final destination in the United States was Dover, Ohio, where his sister and
brother in law reside. QUEJ-Li stated that in Dover, Ohio, he had a job lined up through his
brother-in-law and that H.G.P.Q. would attend school. USI SAs asked QUEJ-Li for his brother in
law's phone number in Dover, Ohio, and because he could not remember it he had H.G.P.Q. write
the number.

        QUEJ-Li was asked what H.G.P.Q.'s date of birth was and even though he provided the
date printed on H.G.P.Q.'s RENAP document, he did not acknowledge it was her birthday on the
day of the interview (November 29).

       HSI QUEJ-Li was then advised by HSI SAs of the DNA results at which point QUEJ-Li
admitted that H.G.P.Q. was not his daughter. QUEJ-Li admitted that he lied and that H.G.P.Q. was
indeed his niece. QUEJ-Li was in the process of returning H.G.P.Q. to her mother and father in
Dover, Ohio.

        HSI SAs asked H.G.P.Q. to write down her true name. H.G.P.Q. wrote down a different
name from the one indicated on her RENAP document, provided by QUEJ-Li. H.G.P.Q.'s father
was contacted in Dover, Ohio, and he provided H.G.P.Q. ' s true identity, matching the name
H.G.P.Q. wrote down. QUEJ-Li admitted that it was his idea to travel with H.G.P.Q., posing as
his daughter, to defraud United States immigration authorities and be released as a family unit so
that they may travel to Dover, Ohio.

         QUEJ-Li admitted he was using a different child's RENAP document for H.G.P.Q. and
that he reached out to his brother-in-law (H.G.P.Q's father) to request using her for his illegal entry
into the United States. In a brief subsequent phone call, the minor's father in Ohio indicated he
and his wife agreed to have the minor's uncle travel with her to the U.S. for the purpose of
facilitating illegal entry into the U.S. as fraudulent family unit.
